DETAILED ACTION

1. 	This Office Action is in response to an application filed on Jul. 22, 2020. The original filing includes claims 1-9. Therefore, Claims 1-9 are presented for examination. Now claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3. 	The drawing filed on Jul. 22, 2020 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Jul. 22, 2020 has been accepted by the office. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on Jul. 22, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japan Application JP2019-137867 filed on Jul. 27, 2019 has been received on 08/13/2020.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 7 is rejected under 35 U.S.C. 112d or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.
Claim 7 recites An image processing apparatus comprising …; and improperly depends on the device claim 1, it does not further limit device of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-2 and 4-7 are not patent eligible for directed to an abstract idea.

11.	Independent method claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a login request from a user from a plurality of inputters via a path corresponding to each of the plurality of inputters; selecting any one of a plurality of authentication schemes and providing 
Similarly, the limitation of the selecting includes selecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “using a computer”, “receiving login request”, “receiving a user authentication result” language, “selecting” in the context of this claim encompasses content index of a plurality of content items maintained in a repository. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites – using a computer to perform selecting any one of a plurality, the selecting includes selecting results steps. The computer in all the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of selecting 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the selecting information based on a determined use permissions steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
12.	Claim 9 is a non-transitory, computer-readable storage medium storing claim recites substantially the same limitations as claim 8 and the use of a non-transitory, computer-readable storage medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 9 does not add significantly more limitations and are rejected with the same rationale as method claim 8 above.
13.	Claim 1 is a device claim recite substantially the same limitations as claim 8 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 does not add significantly more limitations and are rejected with the same rationale as method claim 8 above.
Claim 2 further recites details of plurality of authentication schemes, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea. 
Claims 4-6 further recite details of user permissions and access control, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and do not add significantly more limitations. These limitations merely further the abstract idea. 
Claim 7 is an apparatus claim recites substantially the same limitations as claim 8 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 7 does not add significantly more limitations and are rejected with the same rationale as method claim 8 above. 

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1-9 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Taw Wan LEE U.S. 2018/0212957 hereinafter “Lee” Published Jul. 26, 2018.

Regarding claim 1, Lee teaches: user authentication management device (Lee, see abstract), comprising: 
a login request receiver that receives a login request from a user from a plurality of inputters via a path corresponding to each of the plurality of inputters; (Lee, see ¶ [0026], “wherein the authentication apparatus is used for authentication … the user apparatus … through the user's other user apparatus, or login service”), 
an authentication scheme selector that selects any one of a plurality of authentication schemes and provides identification information of the user related to the received login request to the selected authentication scheme to perform user authentication (Lee, first see FIG. 25 items S31-S32 and related texts and then see ¶ [0125], “when a user … using a user apparatus ( e.g., a mobile phone), one of the menus of the user apparatus (e.g., mobile phone) can select one registration card … the authentication apparatus 10 included in the user apparatus (e.g., cellular phone) automatically requests the authentication server to transmit an authentication request and specific usage information of the user apparatus (e.g., mobile phone) according to the selection of the registration card it is possible. That is, when the registration card is selected, the authentication apparatus 10 in this case receives the authentication confirmation request from the application for payment in the off-line store, and in response to the received authentication confirmation request, the authentication request and the specific usage information of the user apparatus ( e.g., mobile phone)”); and
a user information storage that stores a user authentication result received from the selected authentication scheme as user information related to the user (Lee, see ¶ [0028], “receiving information for authentication confirmation based on at least one of the screen information and the usage history in correspondence with the changed information from the user apparatus through the network; comparing the information for authentication confirmation with the registered authentication information; and transmitting an authentication result based on a comparison result in response to the received authentication request”),  
wherein the authentication scheme selector selects an authentication scheme predetermined corresponding to a path through which the login request is received (Lee, first see ¶ [0028] where the registration information as disclosed above is the login request received, “comparing the information for authentication confirmation with the registered authentication information”; then see ¶ [0029], “in combination with an authentication apparatus, storing on a non-transitory recording medium to execute an authentication method, the method comprising: requesting registration of authentication information based on a changed information if at least one of the screen information displayed on a . 

Regarding claim 2, Lee teaches all the limitations of claim 1. Further Lee teaches: further comprising a communicator that communicates with a plurality of external authentication servers (Lee, first see FIG. 11 items 40 and 50 and FIG. 12 item 60 where discloses second server and third and N server that is equated to plurality of external authentication servers along with ¶ [0184], “As shown in FIG. 12, the authentication system includes an authentication server 40, a plurality of service servers”), 
wherein the plurality of authentication schemes include at least a first authentication scheme provided by a first external authentication server and a second authentication scheme provided by a second external authentication server (Lee, see FIG. 12 long with ¶ [0184], “That is, a plurality of service servers perform user authentication through the authentication service of the present invention, and other user apparatus (e.g., a PC 30) accesses one of a plurality of service servers 60, and may request the authentication service of the present invention”, also see ¶ [0021-0030], “an authentication checker which receives an authentication confirmation request from a network connected to the user apparatus; and an authentication launcher which transmits an information for authentication confirmation based on at least one of the screen information and the usage history to the network in response to the authentication confirmation request in correspondence with the changed information”; “requesting registration of authentication information based on a changed information if at least one of the screen information displayed on a specific screen of an user apparatus and an usage history of the user apparatus is changed by an user's input or is changed to a factor other than the input of the user; receiving 

Regarding claim 3, Lang teaches all the limitations of claim 1. Further Lang teaches: an operation processor that receives an input from a user; (Lee, see ¶ [0181], “when the user inputs approval to the authentication confirmation request message output on the terminal screen of the user apparatus 20, the authentication apparatus 10 included in the user apparatus 20 or connected to the user apparatus 20 extracts the specific usage information of the user apparatus 20”) and
a communicator that communicates with an external information processing apparatus (Lee, see FIG. 3 items 20 and 10-2 and related texts),
wherein the path includes at least a path corresponding to a login request from the operation processor and a path corresponding to a login request from the external information processing apparatus (Lee, see ¶ [0026], “wherein the authentication apparatus is used for authentication of an offline payment through the user apparatus, authentication for online payment through the user apparatus, authentication for online payment through the user's other user apparatus, or login service”).

Regarding claim 4, Lee teaches all the limitations of claim 1. Further Lee teaches: wherein information related to the user authentication includes information related to an authority of the user (Lee, see ¶ [0017 and 0021], “frequency changing authentication information for automatically performing user authentication without user setting, by changing the screen information displayed on the specific screen of the user apparatus, changing the usage information of the user apparatus, or using information that can be combined based on these”; “authentication apparatus comprising: a registration requester which requests registration of authentication information based on a .

Regarding claim 5, Lee teaches all the limitations of claim 4. Further Lee teaches: wherein in a case where a first authentication scheme is determined corresponding to a first path and a second authentication scheme is determined corresponding to a second path, if the authentication scheme selector receives user information indicating that the identification information related to a login request received through the first path is identification information of an unregistered user in the first authentication scheme (Lee, see FIG. 9 and FIGs. 11-12 and related texts along with ¶ [0174], “The user accesses the service connection screen 30 for providing a specific portal service using another user apparatus (e.g., PC), and inputs the specific number (Q) of the user apparatus (e.g., cellular phone 20) in the service connection screen 30. Then, when the authentication request J is clicked, the authentication request received at the service server providing the specific portal service is retransmitted to the authentication server. When the authentication server confirms the authentication request corresponding to the authentication request received by the user apparatus 20 by sending the request, the user can be informed whether the authentication is started or not”; and see ¶ [0181], “when a user connects to a service server 50 providing a shopping service using another user's apparatus (e.g., PC 30), the user may use the authentication service of the present invention. The authentication request may be requested on the service connection screen. Thereafter, the service server 50 transmits an authentication request of the user request to the authentication server 40, and the authentication server 40 transmits an authentication confirmation request corresponding to the received authentication request to the user apparatus 20 using the specific number of the user apparatus 20” and , 
the authentication scheme selector provides the identification information to the second authentication scheme to perform user authentication by the second authentication scheme (Lee, see FIG. 11, FIG. 12 and FIG. 25 and related texts along ¶¶ [0234-0237], “The service server (50 or 60) executes a specific service … If the specific service executed in step S30 requires user authentication, the user is guided through the service connection screen (S31) ... a specific number (e.g., a telephone number) and an authentication request of the user apparatus for user authentication are input to the service connection screen (S32) … The service server (50 or 60) provides the authentication request and the specific number received in step S32 to the authentication server (S33 ”).


Regarding claim 6, Lee teaches all the limitations of claim 4. Further Lee teaches: wherein in a case where a first authentication scheme is determined corresponding to a first path and a second authentication scheme is determined corresponding to a second path, if the authentication scheme selector receives user information indicating that the identification information related to a login request received via the first path is identification information of a user having a specific authority in the first authentication scheme Lee, see FIG. 9 and FIGs. 11-12 and related texts along with ¶ [0174], “The user accesses the service connection screen 30 for providing a specific portal service using another user apparatus (e.g., PC), and inputs the specific number (Q) of the user apparatus (e.g., cellular phone 20) in the service connection screen 30. Then, when the authentication request J is clicked, the authentication request received at the service server providing the specific portal service is retransmitted to the authentication server. When the authentication server confirms the , the authentication scheme selector provides the identification information to the second authentication scheme to perform user authentication by the second authentication scheme (Lee, see FIG. 11, FIG. 12 and FIG. 25 and related texts along ¶¶ [0234-0237], “The service server (50 or 60) executes a specific service … If the specific service executed in step S30 requires user authentication, the user is guided through the service connection screen (S31) ... a specific number (e.g., a telephone number) and an authentication request of the user apparatus for user authentication are input to the service connection screen (S32) … The service server (50 or 60) provides the authentication request and the specific number received in step S32 to the authentication server (S33 ”).

Regarding claim 7, this claim defines an apparatus claim that corresponds to device claim 1 and does not define beyond limitations of claim 1. Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 8, this claim defines a method claim that corresponds to device claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 9, this claim defines a storage medium storing claim that corresponds to device claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lee teaches computer-readable medium storing that is executed by a computer processor, see Lee ¶¶ [0159 and 0222]. 

Examiner note:
16.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura et al. US 7,380,121 discloses a management section for storing an authentication level set in accordance with the volume of image processing which is predicted in accordance with at least one of day and time.
Kunihiko Tsujimoto US 2010/0332823 discloses user authentication processing in cooperation with an authentication server and processing in cooperation with an external
application.
Cui et al. 2017 IEEE International Conference on Computational Science and Engineering (CSE) and (EUC) “A More Secure and Practical Remote User Authentication Scheme for Multi-server Environment” that discloses multifactor authentication solutions by using selected server and increasing the server’s identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.